Exhibit 99.1 VECTREN CORPORATION AT RISK COMPENSATION PLAN RESTRICTED STOCK GRANT AGREEMENT (OFFICER) Name of Grantee: No. of Shares: Date of Grant:January 1, 2008 (“Grantee”) is hereby granted on January 1, 2008 (the “Grant Date”) under Article VI of the Vectren Corporation At Risk Compensation Plan (the “Plan”) an award of restricted shares of common stock, without par value, of Vectren Corporation (“Restricted Stock”) on the following terms and conditions: 1. Restriction on Transfer. (A) Restricted Period.Except as otherwise provided pursuant to or in accordance with the terms and provisions of this Agreement or the Plan, the shares of Restricted Stock shall not be sold, exchanged, assigned, transferred or permitted to be transferred, voluntarily, involuntarily, or by operation of law, delivered, encumbered, discounted, pledged, hypothecated, or otherwise disposed of during the “Restricted Period,” which shall, with respect to any share of Restricted Stock (“Share”), commence on the Grant Date and, except as otherwise provided in this Agreement or the Plan, end on December 31, 2011. (B) Lifting of Restrictions. (i) Transfer/Forfeiture Provisions.The Restricted Stock granted hereunder shall be subject to restrictions as to transferability and shall also be subject to forfeiture provisions.Except as provided in this Agreement or the Plan, including Section 6.7 and Article X, the lifting of the transferability restrictions and the forfeitability provisions shall be dependent on (1) the shareholder value performance (as measured by total shareholder return or TSR) of the Shares during the TSR Measuring Period (January 1, 2008 through December 31, 2010), (2) the earned return on equity (ROE) of Vectren Corporation (Company) for the twelve months ended December 31, 2010 (the ROE Measuring Period)relative to the performance metrics established by the Compensation and Benefits committee (Committee), and (3) the continued employment of the Grantee until December 31, 2011. (a) Total Shareholder Return.Fifty percent of the final award of the restricted stock shall be determined based upon the Company’s TSR performance relative to the TSR of the companies within the peer group established by the Committee and determined in accordance with the rules established by the Committee, all of which are incorporated herein by reference.In addition to the information that is incorporated herein by reference, the TSR performance conditions will operate in the following manner.For the TSR Measuring Period, the shareholder value January 1, 2008 Restricted Stock Grant [Grantee’s Name] - 1 - performance of the Company shall be compared with the shareholder value performance of the group of comparable companies designated by the Committee.TSR performance shall be determined separately for Company and for each company included as part of the group of comparable companies by dividing: (i) the difference between (A) the sum of (A) the average for each peer group company of the monthly averages of the highest and lowest trading price of the common stock of such company for the last twelve (12) months of the TSR Measuring Period, and (B) any dividends, cash or stock, paid per share with respect to such company's common stock during the TSR Measuring Period, and (B) the average for each peer group company of the monthly averages of the highest and lowest trading price of the common stock of such company for the twelve (12) months immediately preceding the TSR Measuring Period, by (ii) (B) above; provided, however, that if during the period in which shareholder value performance is determined, Company or any of the comparable companies incurs a change in its outstanding shares because of a stock dividend, stock split, merger, consolidation, stock rights plan or exchange of shares or other similar corporate change, the Committee shall appropriately modify the above shareholder value performance determination to reflect such change in capitalization. Pursuant to the TSR Performance Schedule applicable to this Grant and established by the Committee, depending on how Company performs in relationship to the group of comparable companies with respect to its TSR performance, fifty percent of the Grant will be subject to adjustment at the end of the TSR Measuring Period. (b)
